DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Amendments to the claims are acknowledged. 
Claims 1, 3, 5, 7, 8, 13, 16-20, 24-26, 31, 71 and 73-75 are under examination.
Claims 2, 4, 6, 9-12, 14, 15, 21-23, 27-30, 32-70 and 72 are cancelled.

Information Disclosure Statement
The IDS filed10/14/2021 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/481,654 filed 04/04/2017 is acknowledged.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7, 8, 13, 16-20, 24-26, 31, 71, and 73-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of an Abstract Idea:
In claim 1, the term “detecting” reads on a mental process of observing or identifying; par (0010) of the specification describes “detecting, based on the one or more metabolic maps,”; par. (0087) describes “‘detecting the presence of’ can include determining the amount of something present, as well as determining whether it is present or absent.”
	In claim 1, the term “measuring” is described in the specification (par. 0087) as including “both quantitative and/or qualitative determinations.”

1. Detecting a presence of a nucleic acid marker that encodes a component of the metabolic pathway in a genome or one or more organisms in a population of organisms by (i) detecting an organism in the population based on sequencing information. These limitations read on a process that can be performed by the human mind. They are also drawn to a natural correlation between genetic sequences present and phenotypic expression which is the identity of an organism. 
2. Measuring a presence of the nucleic acid marker from the organism in an identified set of reactions. This limitation reads on a data analysis process that can be performed by the human mind. 
3. Measuring the abundance of the nucleic acid marker in the plurality of different organisms in the population, thereby determining an abundance of the metabolic pathway in the population. This step reads on a process that can be performed by the human mind. The step is also drawn to a natural correlation between marker quantity (abundance) and metabolic pathway activity level (abundance). 
Dependent claims 3, 5, 6, 7, 8, 18, 19, 24, 26, 31, 71, 72, 73 and 75 further detail the recited abstract idea.
Claim 13 recites generating a feature vector which reads on organizing data into an array or table which is also an abstract idea which can be performed by the human mind or with the aid or paper/pen.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information could be carried out as a mental process or with the aid of paper/pen.
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
In Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

Step 2A Prong Two: Consideration of Practical Application:
The claims result in determining an abundance of a nucleic acid marker from organisms in a population. The claims do not recite additional elements that integrate any of the judicial exceptions into a practical application.
This judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More:
Claim 1 recites obtaining sequencing information from nucleic acid molecules in the population of different organism from the fecal sample of a mammal. This limitation has at least two embodiments: 1. the “obtaining sequencing information” is the transmission of data and/or 2. the “obtaining sequencing information” is a physical fecal assay step. Embodiment “1” transmission of data is extra-solution activity as described in MPEP 2106.05(g). Embodiment “2” of assaying fecal samples for biomarkers such as ribosomal DNA of microbes is routine, conventional and well understood as evidenced by at least Hogan et al. (US 20120122719; par. 0062 and 0121) and Bailey et al. (2016/0120917; par. 0051).
It is noted that the implementation of a random forest machine learning algorithm is not an abstract idea, however it does not cure the claims from being drawn to a natural correlation between nucleic acid information and metabolic pathway “abundance”.
Claim 74 is drawn to administering a composition comprising one or more microbes to the subject. This step is so generally recited that it is not a practical application of the judicial exception. This is a just “apply it” step or “extra solution activity” as described in MPEP 2106.04(d)(I) and does not meet the standard for a particular treatment as described in MPEP 2106.04(d)(2). There is no disease or condition identified in the process of claim 1; there is no connection between the concluding step (c) of measuring the abundance of nucleic acid markers and the step of administering generic microbes; and the microbial treatment or category of microbial treatments is not identified. Thus, the claim reads on merely an “extra-solution activity.” Generically administering a plurality of organisms to a subject is routine, conventional and well understood, such as eating yogurt, drinking probiotics or taking bacterial therapy.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because random forest learning algorithms 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Applicants argue that given the large number and variety of organisms in a mammalian fecal sample, at least “detecting a presence of a nucleic acid marker” and “measuring the abundance of the nucleic acid marker in the plurality of different organisms in the population” as recited in claim 1 cannot be practically performed by the human mind.
In response, the argued steps are drawn to data analysis steps which read on analyzing data with the human mind. For example, data with sequencing information or representative of sequenced information can be presented to a human for analysis. The steps are not limited to exclude mental activity by processes that would necessitate computer technology or physical technology. The claimed steps of detecting and measuring read on analyzing data by processes that a person could perform in their mind such as looking at data obtained from a fecal sample. Furthermore, obtaining nucleic acid or marker data from a fecal sample is well known, routine and conventional, as evidenced under Step 2B above.


Proposed Examiner’s Amendments
It is noted that the instant specification has ample support to overcome the 35 USC 101 rejection. For example, pars. 0095, 0256 and 0267 support specific treatments with microbes with rRNA. The recited judicial exception (natural correlation and/or abstract idea) could be practically applied to administer a specifically disclosed treatment for subject determined to have a disease causing a disrupted microbiome. Specific diseases which cause altered microbiomes in a subject are disclosed in par. 0210. Limiting the claim to treating a disease with a specific treatment using the claimed methods steps would integrate both the abstract idea and the judicial exception.
Furthermore, par. 0153 recites that the invention implements specific machine learning predictors some of which are not abstract ideas, e.g. random forest, neural networks, deep learning and supervised/unsupervised learning algorithms. Reciting implementation of machine, e.g. random forest to determine and treat an altered biome in a subject by administering a specific treatment would not be an abstract idea.

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claim 72 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement	is withdrawn in view of Applicant’s amendments cancelling the claim.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 16 and 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendments.

Claim Rejections - 35 USC § 103
	The instant rejection is maintained for reasons of record.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1, 3, 5, 7, 8, 13, 16-20, 24-26, 31, 71, 73-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cutcliffe et al. (US 2015/0259728).
Cutcliffe et al. make obvious obtaining nucleic acids from a biological sample (par. 0011) and suggest that the sample may be feces (i.e. Bacteroides fecal, Enterococcus fecal, Shigella fecal in par. 0144), wherein it is well known that nucleic acid markers of microbes can be obtained from fecal samples, as in claim 1 step (a). 
Cutcliffe et al. teach a method of determining metabolic pathways that are indicative of a health status in a subject comprising obtaining RNA sequences from a biological sample from a subject (par. 0013), as in claim 1, step (a).
Cutcliffe et al. teach obtaining nucleic acid sequences of a 16s or 23s ribosomal subunit (i.e. rRNA) from at least on microbe in a biological sample (par. 0007, 0008, 0012, 0050). Ribosomal RNAs make up part of protein synthesizing organelles and encode proteins, i.e. detecting the presence of a nucleic acid marker that encodes a component of the metabolic pathway in a genome wherein the component is a protein, as in claim 1, step (b).
Cutcliff et al. teach (par. 0107) classifying microbial organisms in a mixed population, i.e. a plurality of different organism in a population, as in claim 1, step (b).
Cutcliffe et al. teach analyzing said at least one microbe within said biological sample based upon the sequences obtained, i.e. detecting an organism in the population, as in claim 1, step (b)(i).
Cutcliff et al. teach (par. 0023) measuring a microbiome panel comprises a microbial marker of the 16S or 23S ribosomal subunit, as in claim 1, step (b)(ii).

Cutcliffe et al. teach analyzing using long read sequencing platforms (par. 0013)
Cutcliffe et al. teach (par. 0016) comparing the microbiome profile of a microbiome panel to a threshold level of a reference; and determining a likelihood of a disease status in said subject based on said comparing of at least one threshold level of a reference of said microbiome panel.
Cutcliffe et al. teach (par. 0054) that a decrease or increase in one or more microbes' threshold values in a subject's microbiome profile indicates an increased likelihood of a clinical condition, risk of disease or clinical outcome.
Cutcliffe et al. teach (par. 0026)  measuring a level of a marker on a microbe, i.e. measuring the abundance of the nucleic acid marker in the plurality of different organisms, as in claim 1, step (c).
Cutcliffe et al. teach (par. 0046 and 0111) a solid substrate, as in claim 72.
Cutcliffe et al. teach (par. 0237) identifying a set of microbes in a microbiome that would distinguish healthy from diseased subjects (par. 00170) and recommending to the subject at least one microbial-based therapeutic, as in claim 74.
Cutcliffe et al. does not specifically teach that measuring abundance of the nucleic acid marker from microbes equates to measuring the abundance of the metabolic pathway.
However, Cutcliffe et al. do teach (par. 0110) that expression profiles of the microbiome obtained by full length transcript sequencing will yield a more complete picture of the metabolic pathways.

However Cutcliffe et al. do teach (par. 0230 and 236) PCR amplification reactions on collected nucleic acid samples to prepare libraries for sequencing.
With regard to claims 3, 5, 7, 8, 13, 16-20, 24-26, 31, 71, 73-75 if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.
Applying the KSR standard of obviousness to the teachings of Cutcliffe et al. it is  concluded that the combination of teachings throughout the reference represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have implemented sequencing of microbial marker of the 16S or 23S ribosomal subunit to determine abundance of metabolic pathway in a population of microbes. At the time of invention, a practitioner could have also implemented the method of implemented PCR reactions to amplify and thereby measure the presence of nucleic acids markers of the 16S or 23S ribosomal subunit.
As a result, the predictable result of identifying/designing an optimal modified RNA ligand/drug would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
	Applicants argue that Cutcliffe et al. do not teach amended step claim 1,(b)(ii) of measuring the presence of a nucleic acid marker from an organism wherein the marker encodes a protein.
	In response, Cutcliffe et al. (who is also the instant first inventor) teach measuring rRNA which is ribosomal RNA. rRNA is part of the ribosome organelle which encodes proteins. rRNAs encode proteins.
Also, Cutcliffe et al. disclose Bacteroides fecal, Enterococcus fecal, Shigella fecal which inherently suggests obtaining microbe nucleic acids from fecal samples.
Regarding claims 3, 5, 7, 8, 13, 16-20, 24-26, 31, 71, and 73-75, the dependent claims, these do not add additional steps other than what is well known and is common knowledge. Furthermore, the claims are drawn to characterizing the metabolic pathway and protein component wherein it would be inherent that nucleic acids from the recited metabolic pathways would be found in a fecal sample. The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.




Relevant Prior Art
Colwell et al. (US 2012/0004111); Collwell et al. does not teach a marker encoding a metabolic pathway and measuring the abundance of the metabolic pathway in the population of different organisms.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631